                   Case 2:20-cr-00107-JCC Document 138 Filed 08/25/21 Page 1 of 2




                                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9        UNITED STATES OF AMERICA,                                      CASE NO. CR20-0107-JCC
10                                   Plaintiff,                          MINUTE ORDER
11                v.

12        HUMBERTO LOPEZ RODRIGUEZ and
          CARLOS CARRILLO-LOPEZ,
13
                                     Defendants.
14

15
                The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
                This matter comes before the Court sua sponte. On August 10, 2021, the Court granted
18
     the parties’ joint motion to continue trial and the pretrial motions deadline. (Dkt. No. 137.) In
19
     light of the continuance, the Court DIRECTS the Clerk to re-note Defendant Carlos Carrillo-
20
     Lopez’s pending motions (Dkt. Nos. 88, 90) for November 12, 2021.1
21
     //
22
     //
23
     //
24
     //
25

26   1
         This order is not intended to prevent the parties from stipulating to or requesting an earlier noting date.


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 1
             Case 2:20-cr-00107-JCC Document 138 Filed 08/25/21 Page 2 of 2




 1   DATED this 25th day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0107-JCC
     PAGE - 2
